PER CURIAM.
A petition having been filed by George Rice and Progressive Miners of America et al. for a writ of prohibition to restrain The District Court of the United States for the Eastern District of Illinois and Hon. Fred L. Wham, Judge of said District Court, from enforcing the order of said, court entered on October 18, 1937, and from entering any order in cause No. Equity 4655, United Electric Company, Plaintiff, v. George Rice and Progressive Miners of America et al., Defendants, and counsel for respondents to said petition having filed suggestions in opposition thereto, it is ordered by the court that the relief sought in said petition for a writ of prohibition be, and it -is hereby, denied, and that the said petition be, and it is hereby, dismissed.